                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 UNITED STATES OF AMERICA,

                                                  Case No. 3:20-mj-01029
 0
                                                  Magistrate Judge Alistair E. Newbern
 DARRYL ALDERSON,

        Defendant.




       Pursuant to Rule 5 of the Federal Rules of Criminal Procedure, as amended by the Due

Process Protections Act of 2020, the Court confirms the United States' obligation to produce

information and material that is exculpatory within the meaning of Brady v. Maryland, 373 U.S.

83 (1963) and its progeny, and orders it to do so reasonably promptly upon discovery, as required

by Local Rule 16.01(a)(3). Failure to produce exculpatory evidence and material in a timely

manner may result in consequences, including, but not limited to, exclusion of evidence, adverse

jury instructions, dismissal of charges, contempt proceedings, or other sanctions by the Court.

       It is so ORDERED.




                                                     ALI TA              ERN
                                                     United tates Magistrate Judge




     Case 3:20-mj-01029 Document 17 Filed 12/11/20 Page 1 of 1 PageID #: 29
